--------------------------------------------------------------------------------

Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT



     THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated as of
May 31, 2007, is by and among JACK HENRY & ASSOCIATES, INC., a Delaware
corporation, (the "Borrower"), those Domestic Subsidiaries of the Borrower
identified as a "Guarantor" on the signature pages hereto (the "Guarantors"),
and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders
(as defined below) under the Credit Agreement (defined below) (in such capacity,
the "Administrative Agent").



W I T N E S S E T H



     WHEREAS, the Borrower, the Guarantors, the lenders party thereto (the
"Lenders") and the Administrative Agent are parties to that certain Credit
Agreement dated as of April 19, 2005 (as previously amended, modified or
supplemented and as further amended, modified, supplemented, restated or amended
and restated from time to time, the "Credit Agreement"; capitalized terms used
herein shall have the meanings ascribed thereto in the Credit Agreement as
amended hereby);



     WHEREAS

, the Credit Parties have requested certain amendments to the Credit Agreement
as described herein; and





      WHEREAS, the Administrative Agent (on behalf of the Lenders) is willing to
make such amendments to the Credit Agreement, subject to the terms and
conditions set forth herein.



     NOW, THEREFORE, in consideration of the agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:



ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT



     1.1     Amendments to Section 1.1.



           (a)     The pricing grid contained in the definition of "Applicable
Percentage" set forth in Section 1.1 of the Credit Agreement is hereby deleted
in its entirety and replaced with the following:



Applicable Percentage






Level








Leverage Ratio




Alternate
Base Rate
Margin for
Revolving
Loans




LIBOR Rate
Margin for
Revolving Loans
and Letter of
Credit Fee







Unused
Fee



I

≥ 2.25 to 1.0

0.000%

0.750%

0.150%

II

< 2.25 to 1.0 but
≥1.50 to 1.0

0.000%


0.625%


0.125%


III

< 1.50 to 1.0 but
≥0.75 to 1.0

0.000%

0.500%

0.100%

IV

<0.75 to 1.0

0.000%

0.400%

0.090%



           (b)     The definition of "Maturity Date" set forth in Section 1.1 of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following:



"Maturity Date" means, as to each Lender, May 31, 2012.



     1.2

     Amendment to Section 2.5. The first sentence of Section 2.5 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:





     Subject to the terms and conditions set forth herein, so long as no Default
or Event of Default shall have occurred and be continuing, the Borrower shall
have the right to incur additional Indebtedness (the "Additional Loans") under
this Credit Agreement in the form of one or more increases to the Aggregate
Revolving Committed Amount by an aggregate amount of up to $75,000,000.



     1.3

     Amendment to Section 5.9(c). Section 5.9(c) of the Credit Agreement is
hereby deleted in its entirety.





     1.4     Amendment to Section 6.9.

The proviso at the end of Section 6.9 of the Credit Agreement is hereby deleted
in its entirety and replaced with the following:





     provided, that the aggregate amount paid by the Borrower with respect to
clauses (c) - (d) above in any fiscal year shall not exceed an aggregate amount
equal to $23,000,000 plus 25.0% of Consolidated Net Worth determined as of the
end of the immediately preceding fiscal year.

ARTICLE II
CONDITIONS TO EFFECTIVENESS



     2.1     Closing Conditions.



     This Amendment shall become effective as of the date hereof (the "Second
Amendment Effective Date") upon satisfaction of the following conditions (in
form and substance reasonably acceptable to the Administrative Agent):



     (a)     Executed Amendment. The Administrative Agent shall have received a
copy of this Amendment duly executed by each of the Credit Parties and the
Administrative Agent, on behalf of the Lenders.



     (b)     Executed Consents. The Administrative Agent shall have received
executed consents from each of the Lenders authorizing the Administrative Agent
to enter into this Amendment on their behalf.



     (c)     Fees. The Borrower shall have paid to the Administrative Agent and
Wachovia Capital Markets, LLC ("WCM") the fees and expenses set forth in the
Engagement Letter, dated April 25, 2007, addressed to the Borrower from the
Administrative Agent and WCM. The Borrower shall have paid in full all
reasonable out-of-pocket fees and expenses of the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment,
including without limitation, the reasonable fees and expenses of Moore & Van
Allen PLLC.



     (d)     Other. The Administrative Agent shall have received such other
documents, agreements or information which it may reasonably request relating to
the Credit Parties and the transactions contemplated by this Amendment and any
other matters relevant hereto or thereto, all in form and substance satisfactory
to the Administrative Agent in its sole good faith discretion.



ARTICLE III
MISCELLANEOUS



     3.1     Amended Terms. All references to the Credit Agreement in each of
the Credit Documents shall hereafter mean the Credit Agreement as amended by
this Amendment. Except as specifically amended hereby or otherwise agreed, the
Credit Agreement is hereby ratified and confirmed and shall remain in full force
and effect according to its terms.



     3.2     Representations and Warranties of Credit Parties. Each of the
Credit Parties represents and warrants as follows:



     (a)     It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.



     (b)     This Amendment has been duly executed and delivered by such Person
and constitutes such Person's valid and legally binding obligations, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors' rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).



     (c)     No consent, approval, authorization or order of, or filing,
registration or qualification with, any Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.



     (d)     The representations and warranties set forth in Section 3 of the
Credit Agreement are true and correct as of the date hereof (except for those
which expressly relate to an earlier date).



     (e)     Before and after giving effect to this Amendment, (1) no Default or
Event of Default exists; and (2) the Credit Parties are in compliance with all
financial covenants set forth in Section 5.9 of the Credit Agreement.



     (f)     The execution, delivery and performance of this Amendment by the
Credit Parties will not violate any Requirement of Law or contractual obligation
of any Credit Party in any respect that could reasonably be expected to have a
Material Adverse Effect.



     3.3     Acknowledgment of Guarantors. The Guarantors acknowledge and
consent to all of the terms and conditions of this Amendment and agree that this
Amendment and all documents executed in connection herewith do not operate to
reduce or discharge the Guarantors' obligations under the Credit Documents.



     3.4     Credit Document.

This Amendment shall constitute a Credit Document under the terms of the Credit
Agreement.





     3.5     Entirety. This Amendment and the other Credit Documents embody the
entire agreement between the parties hereto and supersede all prior agreements
and understandings, oral or written, if any, relating to the subject matter
hereof.



     3.6     Counterparts; Telecopy. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of an executed counterpart to this Amendment by telecopy shall be
effective as an original and shall constitute a representation that an original
will be delivered.



     3.7     GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH CAROLINA.





     3.8     Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.

The jurisdiction, services of process and waiver of jury trial provisions set
forth in Sections 10.15 and 10.18 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.





     3.9     Further Assurances.

The Credit Parties agree to promptly take such action, upon the request of the
Administrative Agent, as is necessary to carry out the intent of this Amendment.





     3.10     Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.



[remainder of page intentionally left blank]




--------------------------------------------------------------------------------

     IN WITNESS WHEREOF the Borrower, the Guarantors, and the Administrative
Agent (on behalf of itself and the Lenders) have caused this Amendment to be
duly executed on the date first above written.

 

BORROWER

:

JACK HENRY & ASSOCIATES, INC.,

   

a Delaware corporation

           

By:

/s/ Kevin D. Williams

   

Name:

Kevin D. Williams

   

Title:

Chief Financial Officer

 

GUARANTORS

:

JACK HENRY SOFTWARE/COMMLINK, L.P.,

 

a Texas limited partnership

           

By:

Jack Henry & Associates, Inc.,

     

its general partner

           

By:

/s/ Kevin D. Williams

   

Name:

Kevin D. Williams

   

Title:

Chief Financial Officer

                 

JACK HENRY SYSTEMS, L.P.,

 

a Texas limited partnership

         

By:

Jack Henry & Associates, Inc.,

     

its general partner

           

By:

/s/ Kevin D. Williams

   

Name:

Kevin D. Williams

   

Title:

Chief Financial Officer

                 

JACK HENRY SERVICES, L.P.,

 

a Texas limited partnership

           

By:

Jack Henry & Associates, Inc.,

     

its general partner

           

By:

/s/ Kevin D. Williams

   

Name:

Kevin D. Williams

   

Title:

Chief Financial Officer

 

 

SYMITAR SYSTEMS, INC.,

 

a California corporation

     

By:

/s/ Kevin D. Williams

 

Name:

Kevin D. Williams

 

Title:

Chief Financial Officer

 

ADMINISTRATIVE AGENT

:

WACHOVIA BANK,



NATIONAL ASSOCIATION

   

as Administrative Agent

   

and of behalf of the Lenders

           

By:

/s/ Robert Sevin

   

Name:

Robert Sevin

   

Title:

Director